OFFICIAL NOTICE FROM COURT OF CRIMINAL
                        P.O.




                                                                                                                         $    @(Ot~,,..~        --~
4/15/2015                                                                                     0002003152                  APR16 2015            ~~
MONROE,BRANDONJAME                                                                            MAILED FROM               7WR~S2,9'~fz-b 1        '
This is to advise that the Court                                                   ·written order motion for leave to
file the original application· for
                                                                                                                Abel Acosta, Clerk

              ~
                                                                                                              n ~-. tl
          ·
                        ~7
                          /     "/BRANDON JAMES MONROE

     'J • ' ~_, ,
     . \'--
               ,_   •



                    ·"'
                                   LYNN COUNTY JAIL
                                   810 LOCKWOOD S~RE~l' · ·
                                   TAHOKA, TX 79373 :.;;: ·                                                  ~~~ u~, ·$---·
                                                                                                                 ~                -'.    ·-'1
                                                                                                                              ~       -...::
                                                                                                                              .    ~ "1
                                                                                                                                           ~
                                                                                   .    -                           .                       r
                              l II 11'/J "d I .IJ   "I' ii·'I'IIIIJI!I''I'"f"l            ill't'l·l·l·l·lt]Jrrh•l)\
                                                                           di ,1-llljJ•rr•1•J                 •J' iIll' •..                 l
              7'3:37:3           .·   fl'llml'l ."          I   ""I" . I                                                 I'